LYONDELL CHEMICAL COMPANY SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN As Amended and Restated Effective November 4, 2008 Lyondell Chemical Company Supplementary Executive Retirement Plan TABLE OF CONTENTS PAGE ARTICLEI - GENERAL PROVISIONS 1 Section1.1 Purpose and Intent 1 Section1.2 Effective Date 1 Section1.3 Plan Costs 1 Section1.4 Definitions 1 ARTICLEII - SUPPLEMENTARY BENEFITS 5 Section 2.1 Types of Supplementary Benefits 5 Section 2.2 General Eligibility 5 Section 2.3 Amount of Supplementary Benefits (or Survivor Benefit) in General 5 Section 2.4 Deferral/Incentive Supplement 6 Section 2.5 Qualification Limit Supplement 7 Section 2.6 Special Supplements 8 ARTICLEIII - BENEFIT FORM 9 Section3.1 Supplementary Benefits 9 ARTICLEIV - TIMING OF BENEFIT PAYMENT 10 Section4.1 Supplementary Benefits 10 Section 4.2 Key Employees 10 Section 4.3 Small Benefit 10 ARTICLEV - ADMINISTRATION 11 Section5.1 Interpretation 11 Section5.2 Administrative Records 11 Section5.3 Claims 11 Section5.4 Committee Liability 12 i Lyondell Chemical Company Supplementary Executive Retirement Plan TABLE OF CONTENTS (cont'd) ARTICLEVI - MISCELLANEOUS 13 Section6.1 Unfunded Benefit Plan 13 Section6.2 Unsecured General Creditor 13 Section6.3 Grantor Trust 13 Section6.4 Non-Assignment 13 Section6.5 No Employment Right 14 Section6.6 Adjustments 14 Section6.7 Obligation to Company 14 Section6.8 Protective Provisions 14 Section6.9 Gender, Singular and Plural 14 Section6.10 Governing Law 14 Section6.11 Validity 14 Section6.12 Notice 15 Section6.13 Successors and Assigns 15 Section 6.14 Incapacity 15 ARTICLEVII - AMENDMENT AND DISCONTINUANCE 16 Section7.1 Plan Amendment 16 Section7.2 Termination 16 Section7.3 Effect of Amendment or Termination 16 Section 7.4 Effect of Legislation 16 ii ARTICLE I GENERAL
